Citation Nr: 0502897	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-01 153	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a neck disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to 
October 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Washington, 
D.C., which found that new and material evidence had not been 
submitted to reopen the previously denied claims of 
entitlement to service connection for a neck disorder and a 
right knee disorder.  The case was certified to the Board by 
the Pittsburgh, Pennsylvania Regional Office. 

The Board notes that a claim of service connection for a neck 
disorder and right knee disorder was denied by the RO in an 
unappealed May 1991 decision.  

In an August 2003 supplemental statement of the case, the RO 
appears to have found that new and material evidence had been 
submitted to reopen claims of entitlement to service 
connection for neck and right knee disorders.  The RO then 
denied the claims on the merits.  The Board, however, is 
required to independently consider whether the veteran has 
submitted new and material evidence warranting the reopening 
the claims before considering either claim on the merits.  
Barnett v. Brown, 8 Vet. App 1 (1995).  As such, the issues 
in appellate status are as listed hereinabove.  

The issues of entitlement to service connection for a neck 
disorder and entitlement to service connection for a right 
knee disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1991 decision, the RO denied the veteran's 
claims of entitlement to service connection for neck and 
right knee disorders; the decision was not appealed; and it 
is final.
  
2.  Evidence received since the May 1991 RO decision is new 
and material, and when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claims. 


CONCLUSION OF LAW

The evidence received since the RO denied entitlement to 
service connection for neck and right knee disorders in May 
1991 is new and material, and the claims are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is applicable in this case, 
however, as this decision is favorable to the extent 
indicated below, a detailed discussion of VA's compliance 
with the Act is obviated at this time.

The Board notes that the regulation pertaining to the 
definition of new and material was amended during the 
pendency of this appeal.  Cf. 38 C.F.R. § 3.156 (2001) with 
38 C.F.R. § 3.156 (2003).  That amendment, however, is 
effective only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

Factual Background

The evidence on file at the time of the May 1991 unappealed 
rating action which denied service connection for a neck 
disorder and a right knee disorder, included some of the 
veteran's service medical records, an undated lay statement 
and his November 1990 statement.

Included with the service medical records, at the time of the 
unappealed May 1991 rating decision, was an October 1989 
military police desk blotter which showed that a bunker 
collapsed on top of the veteran and he was taken to the 
Infirmary.  Service medical records included a February 1990 
physical profile form limiting the veteran from running or 
jumping due to a retropatellar pain syndrome.  A September 
1990 examination, performed for purposes of a Chapter 14 
discharge examination, revealed that the veteran's neck and 
lower extremities were clinically evaluated as normal.  

In an undated lay statement submitted on behalf of the 
veteran by a fellow soldier, he reported that the appellant 
was involved in an accident whereby a log fell on him and hit 
him in the head.  He further reported that the platoon 
sergeant would deny the veteran the opportunity to take sick 
call and he would tear up his sick slips.

In November 1990, the RO received a statement from the 
veteran which indicated that while serving in the military, 
he injured his knee when he fell on a step.  

In May 1991, the RO denied service connection for a neck 
disorder and right knee disorder.  At that time the RO 
determined that the disorders were was not incurred in or 
aggravated by military service during the regulatory period.  
The veteran was notified of that decision and of his 
appellate rights.  He did not appeal that determination, and 
it is now final.  38 U.S.C.A. § 7105 (West 2002).  The 
veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

In this case, new and material evidence means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received subsequent to the May 1991 RO decision 
consisted of statements from the veteran, private medical 
statements from R.G., M.D., and various lay statements.

In a lay statement dated June 2001, Sergeant W.F.J., reported 
that he had known the veteran since 1989 and when he met him, 
he was recovering from an injury he sustained while on active 
duty.  W.F.J. further reported that since the veteran's 
discharge, he had continued problems which were believed to 
be a result of an incident in service.  An undated lay 
statement from an acquaintance of the veteran, essentially 
reiterated the same assertions.  In another undated lay 
statement from SSG C.K., he reported that the veteran 
indicated to him that he was to have a spinal tap performed 
April 20, 1990.

Private medical statements from R.G., M.D., dated July 2001, 
September 2001 and March 2002, note that the veteran suffered 
from a small herniation of the intervertebral disk at C6-7, 
slight protrusions at C3-4, C4-5 and C5-6 and 
spondylarthritis.  In a January 2003 statement, R.G. gave a 
history of an incident which occurred while the veteran was 
in the Army in 1989.  R.G. reported that a bunker in which 
the veteran was sitting on collapsed, and the appellant was 
hit in the back of the head and neck by a wooden beam.  R.G. 
reported that the veteran was treated and the diagnosis was 
presumably a contusion at the back of the head and cervical 
spinal column with craniocerebral trauma.  R.G. opined that 
the recurring pain that the veteran experienced in the area 
of the cervical spinal column and the head could of had their 
origin in the rather serious accident the veteran suffered 
while in service.   

In July 2003, the RO received additional service medical 
records from the veteran.  In a July 1989 treatment note, the 
veteran presented with complaints of right knee pain for two 
months.  He noted that whenever he ran, he experienced sharp 
pain and swelling.  The diagnosis was possible meniscus tear.  
Physical profile forms dated in December 1989 and February 
1990 show tendonitis of the right knee and retropatellar pain 
syndrome.

The Board finds the additional evidence of record submitted 
after the May 1991 rating decision, is new and material 
evidence and is not cumulative or redundant of evidence 
previously received.  Furthermore, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claims.  38 C.F.R. § 3.156(a) (2001).  Therefore, the 
claims are reopened.

 
ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for neck and right knee 
disorders are reopened.


REMAND

Having reopened the veteran's claim for service connection 
for a neck disorder and right knee disorder, the case must 
now be considered based on a de novo review of the record. 

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claims.  In 
the case at hand, a medical opinion is necessary, pursuant to 
38 C.F.R. § 3.159(c) (2004), based on a thorough review of 
the record, to include the veteran's service medical records, 
as to any current whether it is at least as likely as not 
that any current neck and/or right knee disorder are/is 
related to service.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is REMANDED to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, specific information (medical or 
lay evidence) is necessary to 
substantiate the claims on appeal.  A 
general form letter not specifically 
addressing benefits and entitlements at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
he is to provide, and which part, if 
any, VA will attempt to obtain on his 
behalf.  

2.  The RO contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA who 
have treated him for neck and/or right 
knee disorders which have not already 
been made a part of the record.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  The veteran should also be 
requested to provide copies of all 
pertinent evidence in his possession to 
include any and all service medical 
records.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records in order to 
provide him the opportunity to obtain 
and submit those records for VA review.

3.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination.  The RO should arrange for 
his claims file, to include his service 
medical records, to be reviewed by the 
examining physician.  All indicated 
testing should be accomplished.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including the service medical 
records, and is provided a complete 
copy of this REMAND.  

The physician should offer an opinion 
as to whether it is at least as likely 
as not any diagnosed neck and/or right 
knee disorder were incurred or 
aggravated in-service.  The rationale 
underlying each opinion expressed and 
conclusion reached, citing, if 
necessary, to specific evidence in the 
record, must be noted in the medical 
report, which is to be associated with 
the other evidence on file in the 
veteran's claims folder.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2004), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should issue a 
new rating decision and readjudicate the 
issues on appeal.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


